DETAILED ACTION
Applicants' arguments, filed November 5, 2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112 – New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 32, 38, 39, and 42 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that a joint inventor, at the time the application was filed, had possession of the claimed invention. Examiner is unable to locate support for “a control group being treated with an oral care composition comprising unspecified amounts of zinc citrate, zinc oxide and arginine, and as determined by the amount of 


Claim Rejections - 35 USC § 103 - Obviousness
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
obviousness or nonobviousness.

Claims 32, 38, 39, and 42 stand rejected under 35 U.S.C. 103 as being unpatentable over Rege (WO 2014088573 – provided via IDS dated 2/21/2019) in view of Robinson (WO 2014088575) – provided via IDS dated 8/2/2017). 
Rege teaches a method of applying a dentifrice to the oral cavity to reduce bacterially generated biofilm and plaque [0008]. The oral composition comprises about 0.1-20% arginine [0015], zinc citrate and zinc oxide [0012 § 1.9] and 25-2000ppm fluoride ion source such as sodium fluoride [0016]. Rege teaches that zinc has been shown to have antibacterial properties [0003][0006].  In one embodiment, the dentifrice composition contained 1% zinc phosphate, 1% zinc citrate, 5% arginine and 1450ppm in situ [0005]. The zinc acts neutralize the acid in the oral cavity [0001].  The composition may also comprise 2-10% small silica particles [0045]. Example 4 teaches treatment in conditions comprising 2% lactic acid (pH 2.4) to 0.05% citric acid (pH 4) without exhibiting precipitation. 
Robinson teaches a composition comprising arginine and a combination of zinc oxide and zinc citrate from provides additional motivation to administer a dentifrice comprising combination of zinc oxide and zinc citrate to the oral cavity in various ratios to one another [0013][0015][0047-0049][00125], including 1% zinc oxide and 0.5% zinc citrate [0115]. Zinc citrate may be present at 0.25% [00015] and the total source(s) of zinc ions present at 0.5-3 wt% [00014]. 
Accordingly, one of skill in the art making the dentifrice of Rege would have found it prima facie obvious to use 1% zinc oxide and 0.5% zinc citrate or 0.5 wt% zinc oxide and 0.25 wt% zinc citrate. See MPEP 2144.05.  


Obviousness Arguments
Applicants submit that a person having ordinary skill in the art would not have reasonably expected that compositions with 4% arginine, 0.5% zinc oxide, and 0.25% zinc citrate, would exhibit surprising antibacterial efficacy relative to formulations with arginine alone or only zinc citrate and zinc oxide. Applicants allege they have demonstrated surprising antibacterial efficacy relative to formulations with arginine alone or zinc citrate and zinc oxide (Applicants arguments at pages 6 and 9-11).   


Applicants submit that they have not compared their results to the cited prior art formulations because the Examiner has not demonstrated that Rege or Robinson teach or suggest using the dentifrice recited in the instant claims to decrease metabolic activity, much less in such a particular patient population that has increased bacterial activity in the oral cavity. 
Examiner disagrees. Rege teaches an oral composition comprising about 0.1-20% arginine [0015], zinc citrate and zinc oxide [0012 § 1.9]. Robinson teaches using and oral care composition to provide antibacterial efficacy to the oral cavity [0001]. The oral care composition may include zinc citrate at 0.25% [00049] and zinc oxide at 0.5% [000109] in an oral care composition comprising arginine (see entire document, e.g. [00049], [000109]). It would have been prima facie obvious to a person having ordinary skill in the art following the teachings of Rege and Robinson to administer a composition comprising 4% arginine, 0.25% zinc citrate and 0.5% zinc oxide to a patient having increased bacterial activity in the oral cavity. To effective rebut such a prima facie case, Applicants have the burden of establishing evidence of secondary consideration. Here, Applicants have not compares the instantly claimed subject matter to the closest prior 
Examiner disagrees that the patient population recitation limits the claim. The recitation recites, “as determined by the amount of increased lactic acid production present in the oral cavity”, but the recitation provides no standard as to what the increase is relative to. The recitation does not recite the amount of zinc citrate, zinc oxide or arginine the control group was treated with. Nor does the recitation specify the time frame for when the patients were treated. The recitation of a patient treated with an oral are composition comprising negligible amounts of zinc citrate, zinc oxide and arginine permits the composition to contain any amount of sugar and/or acid. It permits patients last treated months ago. Thus, under the broadest reasonable interpretation of MPEP 2111, the recitation in not considered to be limiting on the patient population. For these reasons, Applicants arguments are unpersuasive. 

Applicants reiterate that Rege should not be considered as a lead reference because the Federal Circuit has specifically held that the framework for analysis as to the obviousness of chemical formulations and their uses involves a "lead-modification" Unigene Laboratories, Inc. et.al. v.Apotex, Inc., et al., 655 F.3d 1352,1361-1362 (Fed. Cir. 2011). (Applicants argument at pp.6-7)
Examiner disagrees. The Unigene case is specific to lead compounds. Applicants repeated attempts to extend an analysis that is specific to compounds into patent applications where no novel compounds are disclosed are not persuasive.

Applicants cite to In re Stepan, 868 F.3d 1342, 1346 (Fed. Cir. 2017). The board in Stepan “failed to explain why it would have been ‘routine optimization’ to select and adjust the claimed surfactants and achieve a cloud point above at least 70°C”. Further, the court noted that “to have a reasonable expectation of success, one must be motivated to do more than merely to vary all parameters or try each of numerous possible choices until one possibly arrived at a successful result.” citing Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1365 (Fed. Cir. 2007). Thus, Applicants submit that the instant rejection should be withdrawn because the cited references fail to teach or suggest that there would be a reasonable expectation that, e.g.: a.) the inclusion of arginine, in compositions with zinc citrate and zinc oxide could decrease live bacterial counts; nor b.) that there can be improved total soluble zinc for this zinc citrate/zinc oxide/arginine combination can also be improved relative to a composition having the zinc oxide and zinc citrate without arginine at very similar pH  - i.e., the Applicant’s data indicated that there is approximately a 6-fold increase in soluble zinc. (Applicants argument at pp.6-8)
prima facie obvious. To do so, the Examiner must show that one of ordinary skill in the art following the teachings and suggestions of the prior art would have been motivated to arrive at the instantly claimed subject matter with a reasonable expectation of success. Here, Rege and Robinson teach a method of applying antibacterial dentifrice compositions containing all of the instantly recited components in ranges which overlap, approach and are similar to the amounts instantly recited. See MPEP 2144.05(I). Further, a skilled artisan would have a reasonable expectation of success in arriving at a dentifrice composition that treats bacteria when combining components from two similar anti-bacterial dentifrice compositions. Thus, the Examiner has met his burden by demonstrating a prima facie case of obviousness. Here, consistent with In re Stepan, the rationale has be explicitly articulated.  In the second step of the obviousness analysis, the burden shifts to Applicants to demonstrate any objective evidence of nonobviousness (i.e. secondary considerations). MPEP 1504.03(D). Generally, a surprising result, as alleged by Applicants, can rise to the level of objective evidence nonobviousness by demonstrating the result was unexpected in view of the prior art. Here, Applicants have made no comparison to the closest prior art as required by MPEP 716.02(e), so their argument is unpersuasive.

Applicants argue that “Rege and Robinson do not teach or suggest combining zinc citrate with zinc oxide and arginine”. Applicant focus on [0046] of Rege which indicates that zinc phosphate may deposit greater zinc on the enamel than zinc citrate. 
Examiner disagrees. A reference may be relied upon for all that it reasonably suggests to a person having ordinary skill in the art, including non-preferred embodiments. MPEP 2123. Further, the rejection is based on a combination of references rather than Rege alone and many preferred embodiments of Robinson include zinc citrate. For these reasons, Applicants argument against a preferred embodiment of Rege is unpersuasive. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 32, 38, 39, and 42 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,195,128; claims .  Although the claims at issue are not identical, they are not patentably distinct from each other because one of skill in the art following the direction of the copending claims would have found it obvious to pick components from those recited in the copending claims and arrive at the instant claims. Combining prior art elements according to known methods to yield a predictable result is prima facie obvious. MPEP 2143.

Claims 32, 38, 39, and 42 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5-6, 11, 17, 19, and 21 of copending Application No. 15/548,468; claims 1, 2, 5-7, 11-13, 15-20, 22-23, and 25-36 of copending Application No. 15/749,526; claims 1, 3, 4, 8, 11-14, 16-21, 26-28, 30, 32-33, and 36-37 of copending application No. 15/749,541 (reference applications). Although the claims at issue are not identical, they are not patentably distinct from each other because one of skill in the art following the method claimed in the copending claims would have found it obvious to pick components from those recited in the copending claims and arrive at the instant claims. Combining prior art elements according to known methods to yield a predictable result is prima facie obvious. MPEP 2143. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Double Patenting Remarks
Applicants argue that for the reasons stated above regarding obviousness, the rejection should be withdrawn. Alternatively, Applicants request the double patenting rejections be held in abeyance. 
Examiner is unpersuaded that the Applicants arguments for nonobviousness overcome the double patenting rejections for the reasons presented above in the obviousness remarks. Accordingly, the double patenting rejections are hereby maintained. 


Conclusion
No claims are currently allowed. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C MILLIGAN at (571)270-7674.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADAM C MILLIGAN/Primary Examiner, Art Unit 1612